Order entered February 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00029-CV

                           NICHOLAS WESTERMAN, Appellant

                                              V.

                                 POST HEIGHTS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-05822-A

                                          ORDER
       By letter filed January 31, 2019, court reporter Cathye Moreno informed the Court no

reporter’s record exists in this case. Accordingly, as the clerk’s record has been filed, we

ORDER appellant to file his brief on the merits no later than March 18, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE